Case 3:17-cv-12300-BRM-TJB Document 101-4 Filed 08/14/19 Page 1 of 1 PageID: 2260



                            CERTIFICATE OF SERVICE

        I, Richard L. Goldstein, Esquire, hereby certify that a true and correct copy

  of defendants’ Notice of Motion to Stay Execution pending appeal, and supporting

  documents were served on the following via ECF:

        Angelo Joseph Genova
        Lawrence Bluestone
        Genova Burns LLC
        494 Broad Street
        Newark, NJ 07102

        Bruce P. McMoran
        Michael Francis O'Connor
        McMoran, O'Connor, & Bramley, Pc
        Ramshorn Executive Center
        2399 Highway 34
        Building D, Suite D-1
        Manasquan, NJ 08736



                                        MARSHALL, DENNEHEY, WARNER,
                                        COLEMAN & GOGGIN


                                        By: /s/ Richard L. Goldstein
                                            RICHARD L. GOLDSTEIN, ESQ.
                                            Attorney for Defendants, Monmouth
                                            County Board of Chosen Freeholders,
                                            Serena Dimaso, Thomas A. Arnone,
                                            Gary J. Rich, Lillian G. Burry, Patrick
                                            Impreveduto, and Gerry P.
                                            Scharfenberger
